TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00190-CR



                                Jeffrey Edwin Prewitt, Appellant

                                                  v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
        NO. 3011512, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING



                             MEMORANDUM OPINION


               Jeffrey Edwin Prewitt seeks to appeal from a judgment of conviction for murder. The

trial court has certified that this is a plea bargain case and Prewitt has no right of appeal. See Tex.

R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                               __________________________________________

                                               G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: April 7, 2006

Do Not Publish